        Case 1:19-cv-13775-NLH-AMD Document 24 Filed 06/10/20 Page 1 of 7 PageID: 299




         Joshua B. Kaplan                                              Obermayer Rebmann Maxwell & Hippel LLP
                                                                                              Attorneys At Law
         Direct Dial: 856-857-1930                                                                1120 Route 73
         joshua.kaplan@obermayer.com                                                                   Suite 420
         www.obermayer.com                                                            Mt. Laurel, NJ 08054-5108
                                                                                              P: (856) 795-3300
                                                                                              F: (856) 482-0504




                                                        June 10, 2020

         VIA CM/ECF
         Hon. Ann Marie Donio, United States Magistrate Judge
         United States District Court for the District of New Jersey
         Mitchell H. Cohen Building and U.S. Courthouse
         4th & Cooper Streets, Courtroom 3A
         Camden, New Jersey 08101

                 Re:    Sciore, et al. v. Phung, et al., No. 19-cv-13775-NLH-AMD

         Dear Judge Donio,

                I am counsel to defendants/counterclaim plaintiffs Kelly Phung and Studio KP, LLC, and write,
         per Your Honor’s June 5, 2020 Order, in response to Plaintiffs’ request for a discovery conference.
         Please accept this letter response in lieu of a more formal brief.

                 Regrettably, Plaintiffs are engaged in an unnecessary and improper campaign to harangue the
         Defendants, and now the Court, for information that Defendants have averred that they do not have.
         Plaintiffs’ June 4, 2020 request for a discovery conference (the “Request”) mischaracterizes the facts,
         grossly misstates the law, and is unnecessarily and vexatiously increasing the cost of a lawsuit that is
         barred by a prior settlement agreement.1

                 As reflected in Plaintiffs’ complaint, this case centers around several negative reviews of
         Plaintiffs’ now-shuttered restaurant, which were posted following a party for approximately 40 people.

         1
           Incidentally, despite their repeated complaints about Defendants’ discovery, Plaintiffs have
         refused to respond to Defendants’ requests for admission—of which there are only three, each of
         which simply asks for authentication of a document relevant to the prior settlement agreement—
         until the extended time permitted by the Court’s Standing Order. While Defendants have not
         pressed Plaintiffs for an earlier response, it is readily apparent that Plaintiffs are delaying their
         response to unnecessarily prolong this litigation.
4848-0815-4815
        Case 1:19-cv-13775-NLH-AMD Document 24 Filed 06/10/20 Page 2 of 7 PageID: 300
Hon. Ann Marie Donio, U.S.M.J.
June 10, 2020
Page | 2


         Defendants identified many of these attendees in their initial disclosures, but Defendants do not know
         many of them other than as mutual acquaintances of the party’s host. For the same reason, they do not
         have the personal contact information for every one of those attendees.

                 Accordingly, in their initial disclosures, Defendants identified attendees of the party, and
         provided the telephone numbers that were then available to them. Thereafter, Plaintiffs served
         interrogatories, which Defendants answered. Notably, Interrogatory #7 asks for the contact information
         and relation to Ms. Phung of every John Doe defendant identified in the complaint. Ms. Phung provided
         a verified, page-and-a-half response to this Interrogatory without objection, including the telephone
         numbers and addresses that she had. See Plaintiffs’ Ex. C, at 8. She provided similar information in
         response to Interrogatory #3. See id. at 5. In response to Interrogatory #10, which sought the home
         addresses of all individuals identified in Defendants’ initial disclosures, Defendants averred that they
         had provided all contact information in their possession. See id. at 11. Plaintiffs nevertheless remained
         unsatisfied (without justification), and sent a deficiency letter (Plaintiffs’ Ex. D).2

                 Rule 26(a)(1) requires that a party disclose “the name and, if known, the address and telephone
         number of each individual likely to have discoverable information . . . .” (Emphasis added). The
         emphasized portion of the Rule expressly contemplates that there will be cases, such as this one, where a
         party is aware of witnesses with relevant information, but does not have their contact information.
         Nothing in Rule 26, or any authority that Plaintiffs have cited, requires a party to produce information it
         does not have.

                 Moreover, it is dumbfounding that Plaintiffs doggedly rely on the Thurby, Fausto, and Younes
         cases for the proposition that Defendants have a burden to conduct an investigation for the Plaintiffs’
         benefit. As explained in no uncertain terms in their response to Plaintiffs’ May 12, 2020 letter, not one
         of these cases supports Plaintiffs’ contention. The Thurby and Fausto decisions (both of which are out-
         of-circuit) describe an employer’s obligation to provide the personal contact information of its employee
         witnesses—information that an employer presumably would have, but which was not produced in those
         cases. See Thurby v. Encore Receivable Mgmt., 251 F.R.D. 620, 621 (D. Colo. 2008) (“Plaintiff argues
         that Defendant did not satisfy its Rule 26(a)(1) initial disclosure obligations when it disclosed three
         employees as potential witnesses, but provided only the business address and telephone number for each
         employee of the Defendant corporation.”); Fausto v. Credigy Servs. Corp., 251 F.R.D. 427, 430 (N.D.
         Cal. 2008) (“As required by Rule 26 initial disclosures and in response to the Faustos’s properly served
         interrogatories, Credigy must disclose the full names and complete contact information of all Credigy
         employees that worked on the Faustos’s file, . . . to the extent that this information is available to

         2
           Although Plaintiffs have attached as Exhibit E a copy of Defendants’ May 13, 2020 response to
         their deficiency letter, the document is inexplicably cut off at the margins and the text is so small
         as to be nearly illegible. For the Court’s convenience, a legible copy is attached hereto as
         Exhibit 1.
4848-0815-4815
        Case 1:19-cv-13775-NLH-AMD Document 24 Filed 06/10/20 Page 3 of 7 PageID: 301
Hon. Ann Marie Donio, U.S.M.J.
June 10, 2020
Page | 3


         Credigy . . . .” (emphasis added)). In contrast, none of the individuals at issue here is an employee or
         agent (or occupies any comparable position) of the Defendants.

                 And as explained in Defendants’ May 13 response to Plaintiffs’ deficiency letter, Plaintiffs’
         reliance on the Younes decision is particularly egregious because it is wildly inapt. See Ex. 1. Younes
         involved a discovery dispute in which 7-Eleven provided interrogatory responses indicating that it had
         no information relating to a scheme to improperly terminate franchises. See Younes v. 7-Eleven, Inc.,
         312 F.R.D. 692, 696-98 (D.N.J. 2015). Apparently, neither 7-Eleven nor its counsel conducted any
         investigation to determine the existence or scope of such a scheme (which, it turns out, was real and
         extensive), and the Court reasoned that 7-Eleven’s discovery responses were inappropriate because a
         “party is charged with knowledge of what its agents know and what is in the documents available to it.”
         Id. at 707. That is the focus of Younes: the refusal of 7-Eleven and its counsel to conduct a reasonable
         internal investigation to identify pertinent corporate practices. That is drastically different from the
         question whether Defendants have, or must investigate, the home addresses of every person who
         attended a large dinner party. They do not have this information, and have verified that fact. Plaintiffs
         are simply trying to draw blood from a stone, to the detriment of Defendants and the Court.

                We thank the Court for its attention to this matter, and stand ready to respond if Your Honor has
         any questions in advance of our scheduled conference.

                                                              Respectfully submitted,

                                                              /s/ Joshua B. Kaplan
                                                              Joshua B. Kaplan
                                                              Counsel for Studio KP, LLC and Kelly Phung

         cc: all counsel of record (via CMECF)




4848-0815-4815
        Case 1:19-cv-13775-NLH-AMD Document 24 Filed 06/10/20 Page 4 of 7 PageID: 302
Hon. Ann Marie Donio, U.S.M.J.
June 10, 2020
Page | 4


                                             CERTIFICATE OF SERVICE

                        I, Joshua B. Kaplan, hereby certify that on the 10th day of June, 2020, I served a true and
         correct copy of the herein Defendants’ responses to Plaintiffs’ request for a discovery conference on all
         counsel of record via CMECF.

                                                      OBERMAYER REBMANN MAXWELL & HIPPEL LLP


                                                      /s/ Joshua B. Kaplan
                                                      Joshua B. Kaplan




4848-0815-4815
Case 1:19-cv-13775-NLH-AMD Document 24 Filed 06/10/20 Page 5 of 7 PageID: 303




                        EXHIBIT 1
       Case 1:19-cv-13775-NLH-AMD Document 24 Filed 06/10/20 Page 6 of 7 PageID: 304


Kaplan, Joshua

From:                              Kaplan, Joshua
Sent:                              Wednesday, May 13, 2020 2:04 PM
To:                                David Lin
Cc:                                'Lauren Valli'; Green, Matthew
Subject:                           Sciore v. Phung


Dear David –

I write in response to your letter of May 12 requesting a “meet and confer” with respect to Defendants’ responses to
your interrogatories.

With respect to Interrogatory #2, Defendants’ answers are fully responsive to the interrogatory, which asks Defendants
to identify (1) statements made and (2) to whom. The information requested in your letter was not requested in the
Interrogatories, either expressly or by application of any of the definitions or instructions you provided. If Plaintiffs want
more information on this topic, the appropriate mechanism is to either serve additional interrogatories or notice my
client’s deposition, not to demand information that you failed to request in the first instance. Notwithstanding the
foregoing, to the extent that there is any ambiguity in Defendants’ response to Interrogatory #2, I can clarify that my
client spoke with each of Ms. Tran, Mr. Douangdara, and Mr. Ly about the three topics identified in the response.

With respect to Interrogatory #4, Defendants have provided a response, subject to certain objections. If you disagree
with those objections, kindly explain the basis for this disagreement in writing and we will respond accordingly.

With respect to Interrogatory #5, Ms. Phung has not used any usernames on Yelp other than the one identified in
Defendants’ response. Studio KP maintains a Yelp page, but I do not believe this constitutes a “username.”

With respect to Interrogatories #7 and 10, there is no further basis to meet and confer. Defendants have provided you
with all addresses in their possession and, more to the point, all addresses in their “possession, custody, and
control.” None of the cases that you cite stands for the proposition that my client must go on a quest to find addresses
that she does not have from mere acquaintances, and your insistence to the contrary is vexatious, harassing, and in bad
faith. The two out-of-district cases you cite refer to an employer’s obligation to provide the personal contact
information of its employees – information that it presumably would have, but failed to produce in those cases. In
contrast, my client does not have the information Plaintiffs are demanding. Your reliance on the Younes case is
particularly egregious, since it is plainly inapt. That case involved a discovery dispute in which 7-Eleven provided
interrogatory responses indicating that it had no information relating to a purported scheme to improperly terminate
franchises. Apparently, neither 7-Eleven nor its counsel conducted any investigation to determine the existence or
scope of such a scheme (which, it turns out, was real and extensive), and the Court noted that 7-Eleven’s false responses
were inappropriate because “[a] party is charged with knowledge of what its agents know and what is in the documents
available to it.” That is wholly different from your repeated, unfounded insistence that my client must have “access”
(whatever that means) to addresses that she does not actually have, and your attempt to impugn my client’s credibility
is wholly improper.

Regards,




                                                              1
Case 1:19-cv-13775-NLH-AMD Document 24 Filed 06/10/20 Page 7 of 7 PageID: 305
                     Joshua B. Kaplan
                     Associate

                     Obermayer Rebmann Maxwell & Hippel LLP
                     1120 Route 73 | Suite 420
                     Mt. Laurel, NJ 08054
                     856.857.1930 tel | 856.482.0504 fax

                     joshua.kaplan@obermayer.com | www.obermayer.com

                     Please be advised that our office is temporarily closed to
                     visitors for the safety of our staff and clients due to COVID-
                     19. If you need to contact our office, please email our office or
                     contact us via telephone and please leave a detailed
                     message. If you need to send us documents, please email them
                     to us as we will be regularly checking our emails. If you have
                     multiple items to send, we can send you a link to upload them.
                     We appreciate your understanding during this time and will do
                     our best to keep your case moving forward.


                     NOTICE: This e-mail message is for the sole use of the intended recipient(s) and
                     may contain confidential and privileged information or attorney work product. Any
                     unauthorized review, use, disclosure or distribution is prohibited. If you are not the
                     intended recipient, please contact the sender by reply e-mail and destroy all
                     copies of the original message.




                                                    2
